DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                             JESSICA M. PARISI,
                                 Appellant,

                                        v.

                            STATE OF FLORIDA,
                                 Appellee.

                                No. 4D14-1955

                                [March 2, 2016]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David Haimes, Judge; L.T. Case No. 13009364CF10A.

   Carey Haughwout, Public Defender, and Amy Lora Rabinowitz,
Assistant Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Richard
Valuntas, Assistant Attorney General, West Palm Beach, for appellee.

WARNER, J.

    We affirm appellant’s conviction and sentence for burglary of a
structure, resisting without violence, and petit theft. Although she claims
in her brief that the court erred in admitting lay opinion testimony from
an officer, the objection that the trial court ruled on was that the officer’s
testimony required expertise. She did not apprise the court that she
objected to his testimony as lay opinion. Thus, the issue raised on appeal
was not properly preserved. See Filan v. State, 768 So. 2d 1100, 1101 (Fla.
4th DCA 2000) (“An issue or objection is ‘preserved’ within the meaning of
the statute if it was timely raised and ruled on by the trial judge and if the
objection was ‘sufficiently precise that it fairly apprised the trial court of the
relief sought and the grounds therefor.’” (emphasis added) (quoting §
924.051(1)(b), Fla. Stat. (2013))).

   As to her claim that the court erred in denying her motion for judgment
of acquittal, appellant maintained that the case was circumstantial, and
the State did not offer evidence to contradict her hypothesis of innocence.
We disagree. While appellant claimed that she thought she hit a cat
driving down an alley and she was in the structure (a shed) looking for the
cat, officers had observed her driving and testified that they did not see
any animal. They also saw her exit the shed and flee from them, thus
establishing her entry into the structure. This was direct evidence
contradicting her hypothesis of innocence. State v. Law, 559 So. 2d 187,
188-89 (Fla. 1989). Furthermore, to prove intent, the State could rely on
the statutory presumption of section 810.07(1), Florida Statutes (2013),
that stealthy entry into a structure presumes an intent to commit an
offense therein. We conclude that the State provided direct evidence of a
stealthy entry.

   Affirmed.

MAY and DAMOORGIAN, JJ., concur.

                           *        *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2